     Case 1:20-cv-00899-AWI-SKO Document 21 Filed 11/25/20 Page 1 of 5


 1   JOHN LATTIN (SBN 167876)
     JOHN LATTIN LAW
 2   9110 Irvine Center Drive
     Irvine, California 92618
 3   Telephone: 949.357.2544
     Email: john@johnlattinlaw.com
 4
     JAMES R. PATTERSON (SBN 211102)
 5   JENNIFER M. FRENCH (SBN 265422)
     PATTERSON LAW GROUP APC
 6   1350 Columbia Street, Suite 603
     San Diego, California 921010
 7   Telephone:    (619) 756-6690
     Facsimile:    (619) 756-6991
 8   E-mail: jim@pattersonlawgroup.com
              jenn@pattersonlawgroup.com
 9
     Attorneys for Plaintiffs
10   ERIKA MUSSER and BROOKE BENNETT
11   MATTHEW E. FARMER (SBN 190484)
     LITTLER MENDELSON
12   1865 Jamboree Road, Suite 800
     Irvine, CA 92612
13   Telephone: (559) 244-7500
     Facsimile: (559) 244-7525
14   E-mail: mfarmer@littler.com
15   Attorneys for Defendants
     CALIFORNIA DAIRIES, INC.
16
     [Additional Counsel on next page]
17
                                 UNITED STATES DISTRICT COURT
18
                    EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
19

20   ERIKA MUSSER and BROOKE BENNETT,           Case No. 1:20-cv-00899-AWI-SKO
     on behalf of themselves,
21                                              STIPULATION AND ORDER TO TAKE
                   Plaintiffs,                  JANUARY 7, 2021 SCHEDULING
22                                              CONFERENCE OFF CALENDAR
            v.                                  PENDING THE COMPLETION OF
23                                              MEDIATION AND PRIVATE
     CALIFORNIA DAIRIES, INC., a California     ARBITRATION
24   Corporation; UNITED DAIRYMEN OF
     ARIZONA, an Arizona Corporation; KEITH     (Doc. 19)
25   MURFIELD, an individual and
     DOES 1 through 50, inclusive,
26
                       Defendants.
27

28                                          1
     STIPULATION AND ORDER TO TAKE SCHEDULING CONFERENCE
     OFF CALENDAR                                               Musser, et al. v. CA Dairies, et al.
                                                            Case No.: 1:20-cv-00899-AWI-SKO
     Case 1:20-cv-00899-AWI-SKO Document 21 Filed 11/25/20 Page 2 of 5


 1   DOUGLAS M. EGBERT (SBN 265062)
     JACKSON LEWIS P.C.
 2   400 Capitol Mall, Suite 1600
     Sacramento, CA 95814
 3   Telephone: (916) 341-0404
     Facsimile: (916) 341-0141
 4   E-mail: douglas.egbert@jacksonlewis.com
 5   Attorneys for Defendants
     UNITED DAIRYMEN OF ARIZONA and
 6   KEITH MURFIELD
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                          2
     STIPULATION AND ORDER TO TAKE SCHEDULING CONFERENCE
     OFF CALENDAR                                              Musser, et al. v. CA Dairies, et al.
                                                           Case No.: 1:20-cv-00899-AWI-SKO
     Case 1:20-cv-00899-AWI-SKO Document 21 Filed 11/25/20 Page 3 of 5


 1

 2          Plaintiffs Erika Musser and Brooke Bennett, Defendant California Dairies, Inc. (“CDI”),

 3   Defendant United Dairymen of Arizona (“UDA”), and Defendant Keith Murfield (“Murfield”),

 4   by and through their respective counsel of record, submit this Stipulation and [Proposed] Order to

 5   Stay the January 7, 2021 Scheduling Conference Off Calendar (“Stipulation”) and respectfully

 6   request the Court issue an Order consistent with this Stipulation.

 7          WHEREAS, on September 3, 2020, the Court ordered the action stayed pending the

 8   Parties’ completion of mediation and/or arbitration;

 9          WHEREAS, the Court’s September 3, 2020 Order requires the Parties to file a joint status

10   report apprising the Court regarding the status of the matter within 30 days of completing

11   mediation and/or arbitration;

12          WHEREAS, the Parties will mediate this matter on December 15, 2020 with respected

13   mediator Vivien Williamson;

14          WHEREAS, should the matter not resolve at mediation, the Parties will separately

15   arbitrate this matter (ECF No. 16);

16          WHEREAS, the Parties do not intend to institute any arbitration proceedings unless they

17   are unable to resolve the matter at the December 15, 2020 mediation;

18          WHEREAS, after staying the action pending completion of mediation and/or arbitration,

19   the Court issued a Minute Order setting a Scheduling Conference for January 7, 2021 (which

20   means the Parties must submit a joint scheduling report by December 31, 2020, and must meet

21   and confer regarding same by December 17, 2020 – just two days after the mediation);

22          WHEREAS, the Parties will not have completed arbitration by the January 7, 2021

23   Scheduling Conference;

24          WHEREAS, based on the foregoing, the Parties agree good cause exists to take the

25   January 7, 2021 Scheduling Conference off calendar;

26          IT IS HEREBY STIPULATED AND REQUESTED AS FOLLOWS:

27

28                                          3
     STIPULATION AND ORDER TO TAKE SCHEDULING CONFERENCE
     OFF CALENDAR                                                             Musser, et al. v. CA Dairies, et al.
                                                                          Case No.: 1:20-cv-00899-AWI-SKO
     Case 1:20-cv-00899-AWI-SKO Document 21 Filed 11/25/20 Page 4 of 5


 1         1.    The   January 7,     2021   Scheduling      Conference      is   taken    off    calendar;
 2   ///
 3         2.    Consistent with the Court’s September 3, 2020 Order, within 30 calendar days of
 4               completing mediation and/or arbitration(s), the Parties shall jointly notify the
 5               Court regarding the conclusion of the matter.
 6   Dated: November 20, 2020          JOHN LATTIN LAW
                                       PATTERSON LAW GROUP, APC
 7

 8
                                       By: /s/ Jennifer M. French (as authorized on November 20, 2020)
 9                                             Jennifer M. French
10                                     Attorneys for Plaintiffs
                                       ERIKA MUSSER and BROOKE BENNETT
11

12
     Dated: November 20, 2020                  LITTLER MENDELSON
13

14
                                       By: /s/ Matthew E. Farmer (as authorized on November 20, 2020)
15                                             Matthew E. Farmer
16                                     Attorneys for Defendant
                                       CALIFORNIA DAIRIES, INC.
17

18
     Dated: November 20, 2020          JACKSON LEWIS P.C.
19

20
                                       By: /s/ Douglas M. Egbert
21                                             Douglas M. Egbert
22
                                       Attorneys for Defendants
23                                     UNITED DAIRYMEN OF ARIZONA and
                                       KEITH MURFIELD
24

25

26
27

28                                          4
     STIPULATION AND ORDER TO TAKE SCHEDULING CONFERENCE
     OFF CALENDAR                                                         Musser, et al. v. CA Dairies, et al.
                                                                      Case No.: 1:20-cv-00899-AWI-SKO
     Case 1:20-cv-00899-AWI-SKO Document 21 Filed 11/25/20 Page 5 of 5


 1

 2                                               ORDER

 3            Upon review of the parties’ above-Stipulation (Doc. 19) and good cause appearing

 4   therefor, IT IS HEREBY ORDERED AS FOLLOWS:

 5               1. The January 7, 2021 Scheduling Conference is hereby VACATED;

 6               2. Within 30 calendar days of completing mediation and/or arbitration(s), the Parties

 7                  SHALL jointly notify the Court regarding the conclusion of the matter, at which

 8                  time the Scheduling Conference will be re-set, if appropriate.

 9   IT IS SO ORDERED.
10
     Dated:     November 24, 2020                                /s/   Sheila K. Oberto                    .
11                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                          5
     STIPULATION AND ORDER TO TAKE SCHEDULING CONFERENCE
     OFF CALENDAR                                                           Musser, et al. v. CA Dairies, et al.
                                                                        Case No.: 1:20-cv-00899-AWI-SKO
